DETAILED ACTION
This communication is in response to the Amendment filed on 05/17/2022 and Patent Board Decision on 3/17/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-8 and 21-24 are allowed. Claims 9-20 and 25-38 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Bob Alexander (Reg. No. 28359)on 05/20/2022.

The applicant has been amended as followed:
Claims 9-20 (Cancelled)
Claims 25-38 (Canceled).

Examiner note:  The amendment includes the messaging link selected to be recognizable to the intended recipient that overcome the 35 U.S.C 112b rejection.
	Newly claim 21 includes similar allowed subject matters as claim 1.  Therefore, claims 21 and its dependent claims 22-24 are allowed.

An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456